DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/875,891 , filed on Jul. 18, 2019.
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part “A method of reducing color change...wherein the antioxidant changes color. It would not be clear why the preamble recites the method reduces color, and also recites the antioxidant changes color.
Claims 12-20 are subsumed by this rejection because of their dependence. 
Claim 17 recites in part “...turn the antioxidant in the flame retardant thermoplastic fiber-reinforced porous core from the first color to the second color.” However, base claim 11 recites in part “A method of reducing color change...” Hence, it would not be clear how a method can reduce color change and also change from a first color to a second color. 
Claim 18 is subsumed by this rejection because of its dependence. 
Claim 18 recites in part “...turn the antioxidant in the flame retardant thermoplastic fiber-reinforced porous core from the second color to the first color.” However, base claim 11 recites in part “A method of reducing color change...” Hence, it would not be clear how a method can reduce color change and also change from a first color to a second color. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US 2008/10248278). 
Regarding Claim 1: Fisher is directed to a method of preventing color change of a flame retardant thermoplastic fiber-reinforced porous core upon exposure to an environment comprising oxidizing agent ([0004), [0107]), the method comprising producing the flame retardant thermoplastic fiber-reinforced porous core by combining reinforcing fibers ([0013], [0091], [0095]) a first thermoplastic material, and a compounded material comprising a flame retardant compounded with a second thermoplastic material ([0030], [0059], [0063], [0092], [0094]), wherein the flame retardant thermoplastic fiber-reinforced porous core comprises a web formed from the reinforcing fibers held in place by the first thermoplastic material and the second thermoplastic material ([0011], [0013], [0059], [0094]), wherein the compounded material is substantially free from antioxidant that switches from a first color to a second color upon exposure to the environment comprising the oxidizing agent ([0063]). Specifically, the working examples demonstrate the samples did not discolor during the simulated testing environment. Specifically, the oxidizing agent of air ([0106]-[0107]). 
Regarding Claim 2: The compounded material can substantially free of phenolic antioxidants ([0059] [0102]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher. 
Regarding Claim 3: The thermoplastic material can consist essentially of a
polyolefin ([0030] [0047]) (equivalent to either the first or second thermoplastic material). 
Regarding Claim 4: Fisher further discloses the polyolefin includes polypropylene polyethylene ([0030], [0047]) (equivalent to either the first or second thermoplastic material).
Regarding Claim 5: Fisher further discloses the second thermoplastic material can consists of a polyolefin (para [0030], [0047]) (equivalent to either the first or second thermoplastic material).
Regarding Claim 6: The polyolefin includes polypropylene or polyethylene (para [0030], [0047]) (equivalent to either the first or second thermoplastic material).
Regarding claim 7: The samples are exposed to air, and are therefore stored in the environment comprising the oxidizing agent for at least 24 hours. The color in the simulated tests did not show any discoloring ([0106]-[0107]), and therefore it reasonable to conclude the porous core does not switch from the first color to the second color. 
Regarding claim 8: The thermoplastic can comprise a polyolefin (equivalent to either the first or second thermoplastic material). 
Regarding Claim 9: Fisher further discloses the reinforcing fibers comprise glass fibers and the polyolefin of the first thermoplastic material comprises polypropylene ([0030], [0047], [0092]).
	Regarding claim 10: The composition can further comprise magnesium hydroxide, aluminum hydroxide, or both ([0074]).
Fisher doesn't specifically recite the flame retardant thermoplastic fiber reinforced porous core meets ASTM E84, Class A specifications. However, the flame retardant thermoplastic fiber reinforced porous core produced in Fisher is substantially identical to the flame retardant thermoplastic fiber reinforced porous core produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Fisher suggests a flame retardant thermoplastic fiber reinforced porous core that meets ASTM E84 Class A specifications. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 11: Fisher is directed to a method of reducing color change of a flame retardant thermoplastic fiber-reinforced porous core upon exposure to an environment comprising oxidizing agent ([0004), [0107]), the method comprising producing the flame retardant thermoplastic fiber-reinforced porous core by combining reinforcing fibers ([0013], [0091], [0095]) a first thermoplastic material, and a compounded material comprising a flame retardant compounded with a second thermoplastic material ([0030], [0059], [0063], [0092], [0094]), wherein the flame retardant thermoplastic fiber-reinforced porous core comprises a web formed from the reinforcing fibers held in place by the first thermoplastic material and the second thermoplastic material ([0011], [0013], [0059], [0094]), 
Fisher doesn’t specifically recite the compounded material comprises an antioxidant that turns from a first color to a second color upon exposure to an environment comprising oxidizing agent present at a first concentration, and wherein the antioxidant turns from the second color back to the first color upon exposure to an environment comprising oxidizing agent present at a second concentration lower than the first concentration, and wherein the flame retardant thermoplastic fiber reinforced porous core is stored in the environment comprising oxidizing agent present at or below the second concentration to maintain the flame retardant thermoplastic fiber reinforced porous core at the first color. 
However, the method in Fisher is substantially identical to the method of the instant invention. Specifically, the present specification defines the antioxidant responsible for the claimed color changing properties as a phenolic antioxidant, which is the same antioxidant of Fisher. Specifically, Fisher utilizes the phenolic antioxidant of Irganox 1010. Per the datasheet for Irganox 1010 included with this office action, Irganox 1010 is a phenolic antioxidant having a structure within the scope of the phenolic antioxidant of Fig. 1 of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Fisher suggests a method within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 12: The working examples comprise the phenolic antioxidant Irganox 1010 “AO-1” ([0102] and Table 11). 
Regarding claim 13: The thermoplastic can consist of a polyolefin (equivalent to either the first or second thermoplastic material).
Regarding claim 14: The polyolefin includes polypropylene or polyethylene (para [0030], [0047]).
Regarding claim 15: The thermoplastic can consist of a polyolefin (equivalent to either the first or second thermoplastic material).
Regarding claim 16: The polyolefin includes polypropylene or polyethylene (para [0030], [0047]).
Regarding claim 19: The porous core comprises glass fibers ([0014]).
Regarding claim 20: Fisher doesn't specifically recite the flame retardant thermoplastic fiber reinforced porous core meets ASTM E84, Class A specifications. However, the flame retardant thermoplastic fiber reinforced porous core produced in Fisher is substantially identical to the flame retardant thermoplastic fiber reinforced porous core produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Fisher suggests a flame retardant thermoplastic fiber reinforced porous core that meets ASTM E84 Class A specifications. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Allowable Subject Matter

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764